Citation Nr: 1517556	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-42 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability. 

2.  Entitlement to service connection for bilateral shin splints (also claimed as bilateral stress fractures).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing at the RO before the undersigned in March 2011.  A transcript of the proceeding is of record.  

In February 2014 the Board reopened the claims for service connection for lumbosacral strain and bilateral shin splints, and remanded the claims for service connection for additional development. 

In an August 2014 rating decision, the Appeals Management Center granted service connection for tinnitus.  Therefore, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Following the issuance of the August 2014 supplemental statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's current lumbosacral spine disability is not related to service. 

2.  The most probative evidence of record indicates that the Veteran's claimed bilateral shin splints/stress fractures are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for bilateral shin splints/stress fractures have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in January 2007 and November 2009.  The case was last readjudicated in August 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the record, the Board finds that there is no indication any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Lumbosacral spine disability

The Veteran contends that he currently suffers from a lumbosacral spine disability due to injuries incurred in service, and the condition remained symptomatic since that time.  

As an initial matter, the record reflects that the Veteran has been diagnosed with a current lumbosacral spine disability, to include degenerative disc disease.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Thus, the remaining question before the Board is whether such disability is related to service.  

The service treatment records show that in October 1982 the Veteran was seen     for back pain for one week, worsened after a lifting incident.  In July 1985 he complained of back pain ongoing for 10 days.  He was given a temporary no   lifting profile for 3 days.  On separation from service in May 1990 no lumbar   spine disorder was noted and the spine was clinically evaluated as normal.  

After service, private treatment records in March 2002 noted that the Veteran, who was a postal worker, slipped and fell onto his back while delivering mail.  He was treated for lumbar strain.  The Veteran was diagnosed with mild degenerative disc disease of the lumbar spine in 2002, 12 years after service.  

As there is no competent evidence of arthritis of the low back in in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claim.  On the question of a link between the current lumbosacral spine disability and service, there is evidence both for and against the claim.  

In a June 2007 statement, Dr. M.G., D.O. noted a diagnosis of lower back pain     with degenerative disc disease and opined that it was possible that the Veteran's degenerative disc disease of the low back and chronic pain were caused by the constant jumping, running, and marching in the military.  

The evidence against the claim consists of the medical opinion of a May 2014 VA examiner who diagnosed degenerative joint and disc disease of the lumbar spine   and opined that it was less likely than not that the current low back conditions arose during service or are otherwise related to service.  Instead, the examiner found that the current lumbar spine disability more likely was caused by the normal biological process of aging, normal wear and tear, and a post-service occupational injury that occurred in 2002.  In support of the opinion, the examiner noted that the service treatment records documented treatment for low back pain and muscle spasms and strain that resolved without residuals, and on separation examination a chronic low back condition, diagnosis, or treatment was not noted.  The examiner noted the Veteran's reported occupational history after military service of working for the   Post Office for 25 years, during which he mostly worked as a walking mail carrier, and for the last 7 to 8 years working in a management position.  As such, the Veteran was able to work in a physically demanding job as a mail carrier after the military discharge carrying heavy loads, with heavy lifting, prolonged walking, standing, and frequent bending.  Significantly, after service the Veteran initially sought treatment for his back after a fall in March of 2002, with a diagnosis of degenerative disc disease of the lumbar spine.  The examiner noted having reviewed the claims file,    to include the service treatment records and the June 2007 the private opinion from Dr. M.G., which the examiner indicated did not change the examination findings.

Thereafter, in a December 2014 statement, Dr. M.G. reported that the Veteran suffered an injury to his back in Germany and endured excessive amounts of walking, jumping, running and carrying heavy equipment great distances during service, which caused injury to his back.  Dr. M.G. determined that the back disability had onset in service and was aggravated by his later employment as a  mail carrier for two years.  Dr. M.G. noted that the Veteran worked for 22 years with the Post Office, two of which he spent as a mail carrier and the rest in management.  

However, Dr. M.G. does not address the service separation examination where the Veteran's spine was clinically evaluated as normal and the first post-service discharge treatment initially being sought only after the 2002 injury.  Moreover, Dr. M.G.'s statement suggests that the back disability was not due to his post-service work duties because he only served as a mail carrier for two years, which is inconsistent with the Veteran's occupational history as recorded in the treatment records, VA examination report   and the Board hearing transcript.  As the opinion from Dr. M.G. is based on an inaccurate factual premise, it is afforded no probative weight.  See Miller v. West,    11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Moreover,        Dr. M.G.'s 2007 opinion states that it was possible that the Veteran's degenerative disc disease of the low back and chronic pain were caused by the constant jumping, running and marching in the military.  However, the Board finds such opinion is speculative and without rationale, and is not entitled to probative weight.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

The Board assigns greatest weight to the opinion of the May 2014 VA examiner.  The opinion was provided following review of the claims file and examination      of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current lumbosacral spine disability is related to injuries in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology        of lumbosacral spine disorders requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App.    296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the   fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, there is no competent evidence of arthritis in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that his current low back disability is related to service.  Accordingly, service connection for a lumbosacral spine disability is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  
of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in  the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      Bilateral shin splints/stress fractures

The Veteran contends that he currently suffers from bilateral shin splints due to injuries incurred in service.  

On VA examination in May 2014 the examiner diagnosed bilateral shin splints    with left tibia stress fracture resolved without residuals, and bilateral shin splints with mild flare up of residual pain without evidence of stress fractures.  Thus, a current disability has been shown for purposes of continuing the service connection analysis.  Thus, the question before the Board becomes whether such disability is related to service.  

Service treatment records show that in March 1982 the Veteran was seen for        shin splints with bone fatigue.  An April 1982 clinical treatment note recorded an impression of resolving bilateral tibial stress fracture.  In May 1990 he complained of increased pain with running and marching.  The clinician noted swelling on the right anterior aspect tibia.  On separation from service in May 1990 the lower extremities were clinically evaluated as normal.  

After service, on VA examination in July 2002, x-rays showed no evidence of fracture or dislocation of either tibia or fibula.  There was minimal soft tissue swelling anterior to the mid shaft of the right tibia and an oval shaped area of faint sclerosis within the distal shaft of the right tibia.  The examiner diagnosed history of bilateral shin splints with no evidence of any stress fractures on x-ray and currently no demonstrable symptoms on examination.  

In a June 2007 statement Dr. M.G. noted that the Veteran suffered fractures in both legs during service.

On VA examination in May 2014, the examiner diagnosed bilateral shin splints with left tibia stress fracture that resolved without residuals in 1982, and bilateral shin splint with mild flare-up of residual pain without evidence of stress fractures  in April 2014.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness and is more than likely related to years of working as a walking mail carrier.  In support of     the opinion, the examiner noted that the service treatment records documented complaints of bilateral lower leg pain without trauma in March 1982, along with a diagnosis of shin splints with bone fatigue.  Bilateral tibia x-rays performed in April 1982 showed a localized area of periosteal reaction compatible with stress fracture on the medial posterior aspect of the left tibia.  No stress fracture was noted on the right tibia, and the condition resolved, bilaterally, without residuals; on separation examination a diagnosis or treatment of shin splints was not noted.  The Veteran was able to work in a physically demanding job as a mail carrier after military discharge carrying heavy loads, heavy lifting, with prolonged walking, standing, and frequent bending.  The examiner attributed the Veteran's condition to many years working in a physically demanding job.   

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached.  Accordingly, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In a June 2007 statement, Dr. M.G. opined that the Veteran suffered from chronic leg pain which was directly correlated to his lumbar pain and was from the same source and not separate.  To the extent that Dr. M.G. appears to associate the bilateral shin splints with the lumbar spine disability, as noted above, service connection for a lumbar spine disability has not been established.  Accordingly, there is no legal basis upon which to award service connection for bilateral shin splints on a secondary basis.  38 C.F.R. § 3.310.
While the Veteran believes that he suffers from bilateral shin splints/stress fractures that are related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the etiology of bilateral shin splints/stress fractures is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of bilateral   shin splints/stress fractures is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current complaints is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the most probative and persuasive evidence is against a finding that      the Veteran's claimed bilateral shin splints/stress fractures are related to service.  Accordingly, service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for lumbosacral spine disability is denied. 

Service connection for bilateral shin splints/stress fractures is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


